    Case: 1:19-cv-00145-DAP Doc #: 369 Filed: 06/17/19 1 of 5. PageID #: 10401



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 DIGITAL MEDIA SOLUTIONS, LLC,                          )
                                                        )      Case No. 1:19-cv-00145
         Plaintiff,                                     )
                                                        )      Judge Dan Aaron Polster
         v.                                             )
                                                        )      Magistrate Judge Thomas M. Parker
 SOUTH UNIVERSITY OF OHIO, LLC et al.,                  )
                                                        )
         Defendants.                                    )
                                                        )
                                                        )

    REPLY OF THE SETTLEMENT ADMINISTRATOR REGARDING THE DCEH
              ACCREDITATION CORRECTIVE ACTION PLAN

        The Receiver admits and has stipulated that the student victims of Dream Center Education

Holdings (“DCEH”) were defrauded—and that DCEH owed restitution pursuant to the Consent

Judgment—well before the Receiver’s appointment. See Receiver’s Response at 2, Dkt. No. 360;

Joint Stipulations, Dkt No. 323-1. This means neither DCEH nor the Receiver properly possessed

the students’ money at the time of his appointment. Under a straightforward application of Ohio

law, the restitution funds should therefore be excluded from the receivership estate and from any

DCEH assets the Receiver seeks to apply toward his own asserted fees. See Ferguson v. Owens,

459 N.E.2d 1293, 1295 (Ohio 1984). As discussed in the Administrator’s Position Statement at

Dkt. No. 323, these funds include the $1.5 million the Receiver already set aside pursuant to this

Court’s order to be “held in trust to be paid to students” if appropriate. Receiver’s Report

Regarding Pay Status of Employees at 2, Dkt. No. 183. The Receiver’s claim that these funds

belong to the receivership estate, for distribution to other creditors and the costs of the receivership,

is wrong as a matter of law.




                                              Page 1 of 5
    Case: 1:19-cv-00145-DAP Doc #: 369 Filed: 06/17/19 2 of 5. PageID #: 10402



       First, a pre-existing judicial finding is not necessary for the creation of a constructive trust.

“[P]ursuant to Ohio law, a court need not declare that a constructive trust has been created, but

rather such a trust arises by operation of law to prevent unjust enrichment.” In re Hines, 193 F.

App’x 391, 395 (6th Cir. 2006); see also Ferguson, 459 N.E.2d at 1295 (concluding that a

constructive trust arises by “operation of law . . . against one who, by fraud . . . has obtained or

holds the legal right to property which he ought not, in equity and good conscience, hold and

enjoy”); Cundall v. U.S. Bank, 909 N.E.2d 1244, 1252 (Ohio 2009) (same); Estate of Cowling v.

Estate of Cowling, 847 N.E.2d 405, 411 (Ohio 2006) (same). The Receiver is simply incorrect to

assert otherwise. The one case on which the Receiver relies, In re Omegas Group, Inc., 16 F.3d

1443 (6th Cir. 1994), interprets Kentucky law, not Ohio law; arises in a post-bankruptcy petition

context; and in any event has been limited by the Sixth Circuit. See, e.g., FDIC v. AmFin Fin.

Corp., 757 F.3d 530, 537 (6th Cir. 2014); In re Morris, 260 F.3d 654, 666 (6th Cir. 2001); In re

McCafferty, 96 F.3d 192, 196 (6th Cir. 1996). Indeed, not only has the Sixth Circuit moved away

from Omegas Group, but the decision has been rejected and criticized by other circuits. See, e.g.,

In re Miss. Valley Livestock, Inc., 745 F.3d 299, 305-06 (7th Cir. 2014) (explicitly rejecting

Omegas Group and explaining that “to the extent that [Omegas Group] relied on the idea that a

constructive trust cannot exist until a court has expressly imposed that remedy, we understand that

issue to be controlled by state law”).

       Second, the law is clear that the student victims here are differently situated from other

creditors. The reasoning of Omegas Group itself supports the conclusion that the victims of

DCEH’s pre-receivership fraud are differently situated from post-receivership creditors, such as

landlords and banks, seeking recovery on contracts that DCEH cannot perform due to its recent

insolvency. As the Sixth Circuit has repeatedly “made clear, Omegas Group addressed the




                                             Page 2 of 5
    Case: 1:19-cv-00145-DAP Doc #: 369 Filed: 06/17/19 3 of 5. PageID #: 10403



relatively common situation in which a creditor with a claim arising in the ordinary course appeals

to the bankruptcy court for preferential treatment.” In re Morris, 260 F.3d at 666 (emphasis

added).     Thus, Omegas Group speaks to “postpetition scrambling by” ordinary creditors

attempting to convert contract claims into fraud claims. See In re Newpower, 233 F.3d 922, 936

(6th Cir. 2000). But there is no dispute that the restitution owed to student victims under the

Consent Judgment arose from fraud, and that this fraud was committed and the restitution amount

established prior to the receivership. The fact that the claim here arose pre-receivership—which

the Receiver suggests absolves the Receiver of responsibility—is precisely why the constructive

trust arises as a matter of law: As DCEH itself had recognized, this money was never DCEH’s to

begin with and therefore “would not have been available for distribution to [its] creditors” even if

DCEH were in bankruptcy, which it is not. In re McCafferty, 96 F.3d at 196 (quoting Begier v.

IRS, 496 U.S. 53, 58 (1990)). These are precisely the circumstances where a constructive trust is

appropriate, as the funds never belonged to DCEH and “the parties never intended [the] []funds to

belong to [DCEH] in the first place.” AmFin Financial, 757 F.3d at 537.

          Well before the motion requesting receivership was filed, DCEH recognized that under the

judicially ordered Consent Judgment it owed restitution to defrauded students in the amount of at

least $3.1 million. DCEH cannot avoid returning what it never rightfully owned, even if the

Receiver would prefer to redirect the students’ money to contract creditors or the costs of the

receivership.

          For the foregoing reasons, the Administrator respectfully reiterates his request that the

Court’s final receivership order (1) require the Receiver to discharge the institutional debts of

students enrolled at Ai-Colorado and Ai-Illinois between January 20, 2018 and June 15, 2018, and

(2) recognize a constructive trust that consists of, to the extent available from existing or future




                                             Page 3 of 5
    Case: 1:19-cv-00145-DAP Doc #: 369 Filed: 06/17/19 4 of 5. PageID #: 10404



proceeds, at least $3.1 million of DCEH’s assets, including the $1.5 million already set aside for

this purpose by the Receiver, for the return of fraudulently obtained tuition payments pursuant to

the Consent Judgment. To the extent the Court declines to recognize a constructive trust at this

time, the Administrator respectfully requests that the issue be reserved for future proceedings in

an appropriate forum; or, in the alternative, that any ruling of the Court be limited to the

Administrator and his specific request for a constructive trust in his position statement at Dkt. No.

323, and not in any way preclude affected students from seeking appropriate relief to which they

are entitled.

 DATED: June 17, 2019
                                                s/Grant J. Keating
                                                Grant J. Keating (#0079381)
                                                Richard N. Selby, II (#0059996)
                                                DWORKEN & BERNSTEIN CO., L.P.A.
                                                60 South Park Place
                                                Painesville, Ohio 44077
                                                (440) 352-3391 | (440) 352-3469 Fax
                                                Email: gkeating@dworkenlaw.com
                                                rselby@dworkenlaw.com

                                                Thomas J. Perrelli (appearing pro hac vice )
                                                Jenner & Block LLP
                                                1099 New York Avenue, NW
                                                Washington, DC 20001
                                                tperrelli@jenner.com
                                                Telephone: (202) 639-6004
                                                Facsimile: (202) 639-6066

                                                Brian Hauck (appearing pro hac vice)
                                                Jenner & Block LLP
                                                633 West 5th Street
                                                Suite 3600
                                                Los Angeles, CA 90071
                                                bhauck@jenner.com
                                                Telephone: (213) 239-2244
                                                Facsimile: (213) 239-5199
                                                Attorneys for Intervenor
                                                Thomas J. Perrelli, Settlement Administrator




                                            Page 4 of 5
    Case: 1:19-cv-00145-DAP Doc #: 369 Filed: 06/17/19 5 of 5. PageID #: 10405



                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 17, 2019 a copy of the foregoing was filed electronically.
Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.
Parties may access this filing through the Court’s system.




                                                s/Grant J. Keating
                                                Grant J. Keating (#0079381)
                                                DWORKEN & BERNSTEIN CO., L.P.A.
                                                60 South Park Place
                                                Painesville, Ohio 44077
                                                Email: gkeating@dworkenlaw.com
                                                Attorney for Intervenor Thomas J. Perrelli,
                                                Settlement Administrator




                                             Page 5 of 5
